Citation Nr: 1340500	
Decision Date: 12/06/13    Archive Date: 12/20/13

DOCKET NO.  12-11 236	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee



THE ISSUE

Entitlement to service connection for a chronic kidney infection.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from October 1958 to January 1959.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision by the Nashville, Tennessee, Regional Office (RO) of the Department of Veterans Affairs (VA).  The Board reopened and remanded the service connection issue on appeal in July 2013.  In correspondence dated in November 2013 the Veteran's service representative waived agency of original jurisdiction review of additional evidence submitted to the Board.

This appeal was processed using the Virtual VA and VBMS paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

The Veteran's November 2013 statements may be construed as a request to reopen a claim for entitlement to service connection for chronic obstructive pulmonary disease.  As this matter has not been adjudicated by the AOJ the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

A present chronic kidney disability, to include the residuals of renal carcinoma and left nephrectomy, is not shown to have developed as a result of an established event, injury, or disease during active service.



CONCLUSION OF LAW

A present chronic kidney disability was not incurred in or aggravated by service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  The Veteran was notified of the duties to assist and of the information and evidence necessary to substantiate his claim by correspondence dated in December 2009.

The notice requirements pertinent to the issue on appeal have been met and all identified and authorized records relevant to the matter have been requested or obtained.  The available record includes service treatment records, a copy of an Office of the Surgeon General report dated in 1959, VA treatment and examination reports, private treatment records, internet source medical information, and the Veteran's statements in support of his claim.  The development requested on remand in July 2013 has been substantially completed.  Although the Veteran reported he was hospitalized and treated for a kidney infection within one year of his service discharge, his statements as to such treatment are found to be not credible due to inconsistency with the available private hospital records dated in 1962.  He also later reported the treatment had been provided in 1965.  There is no credible evidence of any additional existing pertinent records.  The Board finds that further attempts to obtain additional evidence would be futile.  

When VA undertakes to provide a VA examination or obtain a VA opinion it must ensure that the examination or opinion is adequate.  The September 2013 VA medical opinion obtained in this case is adequate as it is predicated on a substantial review of the record and medical findings and considers the Veteran's complaints and symptoms.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion as to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4) (2012).  The available medical evidence is sufficient for an adequate determination.  There has been substantial compliance with all pertinent VA law and regulations and to adjudicate the claim would not cause any prejudice to the appellant. 

Service Connection

Service connection may be granted for a disability resulting from injury suffered or disease contracted in line of duty or for aggravation of preexisting injury suffered or disease contracted in line of duty.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2012).  Where a Veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of the Veteran's service as shown by the veteran's service record, the official history of each organization in which the Veteran served, the Veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a) (West 2002).

A veteran is presumed to be in sound condition, except for defects, infirmities or disorders noted when examined, accepted, and enrolled for service, or where clear and unmistakable evidence establishes that an injury or disease existed prior to service and was not aggravated by service.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b) (2012).  A lack of aggravation may be shown by establishing that there was no increase in disability during service or that any increase in disability was due to the natural progress of the preexisting condition.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); 38 U.S.C.A. § 1153 (West 2002).

Service connection can be granted for certain chronic diseases, including malignant tumors, if manifest to a degree of 10 percent or more within one year of separation from active service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2012).  

For the showing of chronic disease in service, there are required a combination of manifestations sufficient to identify a disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or when the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2012).  Continuity of symptomatology applies to those conditions explicitly recognized as chronic.  38 C.F.R. § 3.309(a) (2012); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

In order to prevail on the issue of service connection on the merits, there must be medical evidence of (1) a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247 (1999).  A veteran seeking disability benefits must establish the existence of a disability and a connection between service and the disability.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000).  

Medical evidence is required to demonstrate a relationship between a current disability and the continuity of symptomatology demonstrated if the condition is not one where a lay person's observations would be competent.  Clyburn v. West, 12 Vet. App. 296 (1999).  Whether lay evidence is competent and sufficient in a particular case is an issue of fact and lay evidence can be competent and sufficient to establish a diagnosis when (1) a layperson is competent to identify the medical condition (sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).

Lay evidence presented by a Veteran concerning his continuity of symptoms after service may be considered credible, and ultimately competent, regardless of a lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (2006).  The Board has the authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other evidence.  Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).  

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case, with all reasonable doubt to be resolved in favor of the claimant.  38 C.F.R. § 3.102 (2012).

In this case, the Veteran contends that he has a present chronic kidney disability, to include the residuals of renal carcinoma and left nephrectomy, as a result a kidney disorder manifest during active service.  Service treatment records show that upon induction examination in October 1958 his genitourinary system was normal.  Records show that shortly after arrival in service he reported lifelong enuresis that occurred three times weekly.  Urinalysis revealed many micrococci on smear and in the culture.  X-ray studies included an IVP (intravenous pyelogram) that initially suggested blunting of calices compatible with chronic pyelonephritis and a retrograde pyelogram that confirmed the finding and showed no evidence of obstruction.  The examiner's impression was chronic pyelonephritis with recent acute exacerbation.  A January 1959 medical board report included a diagnosis of chronic pyelonephritis that existed prior to service and that was not aggravated by service.  

On VA examination in May 1959 the Veteran reported that he had an infected kidney that hurt with lifting or when he remained in one position for a long time.  He also reported that he had enuresis for as long as he could remember.  He denied hematuria, pyuria, and burning on urination.  The examiner noted there was no tenderness over the course of the ureters or bladder and that an IVP demonstrated spastic type of urethral vesicle junction, but was otherwise entirely normal.  The diagnosis was pyelonephritis, not found.  

VA examination in September 2013 noted that the Veteran had or had been diagnosed with kidney conditions including neoplasm of the kidney in 2004 and pyelonephritis in January 1959.  His left kidney had been removed by nephrectomy secondary to clear cell carcinoma.  The examiner also summarized the evidence of record and noted that the Veteran did not have a present renal dysfunction and had no history of recurrent symptomatic urinary tract or kidney infections.  It was noted there were no other pertinent physical findings, complications, condition, signs, symptoms, or other significant diagnostic test findings and/or results.  The examiner found that the claimed condition was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  It was further noted that the evidence did not demonstrate the Veteran ever had chronic pyelonephritis and the examiner stated, in essence, that in his experience as a physician there was no basis to support the claim that pyelonephritis may cause renal clear cell carcinoma.  As rationale for the opinion that the diagnosis of chronic pyelonephritis in service was erroneous the examiner noted that a May 1959 VA examination identified no renal disorder and that urinalysis was not remarkable.

Based upon the evidence of record, the Board finds that a present chronic kidney disability, to include the residuals of renal carcinoma and left nephrectomy, is not shown to have developed as a result of an established event, injury, or disease during active service.  Service treatment records show the Veteran was provided a diagnosis of chronic pyelonephritis in service; however, there was no evidence of pyelonephritis upon VA examination in May 1959 and the competent evidence of record demonstrates no pyelonephritis at any time after service.  Records show renal cell carcinoma was not manifest within the first post-service year and that it was first discovered in June 2004, approximately 45 years after service.  Although the Veteran reported that he had been treated for kidney disorders after active service, the credible evidence of record reveals no indication of symptoms or treatment for any kidney disorder for many years after service.  In fact, the available private treatment records are negative for evidence of any kidney disorder until renal cell carcinoma was discovered in approximately June 2004.  The Veteran's statements as to continuous kidney infection symptomatology since service are found to be not credible due to inconsistency with the evidence of record.  The opinion of the September 2013 VA examiner is persuasive and based upon adequate rationale.  The opinion is shown to have been based upon a thorough review of the evidence of record and adequate consideration of the Veteran's statements.  

The Board further finds that the Veteran is competent to provide evidence as to observations and some medical matters, but that his statements are, at most, conclusory assertions of a nexus between his present kidney disability and service.  Jandreau, 492 F.3d 1372; Buchanan, 451 F.3d 1331.  As questions of medical diagnosis and a relationship to service are complex etiological questions akin to the type of medical matters which laypersons are not competent to provide, his statements are insufficient to establish service connection.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (Board must determine whether claimed disability is type of disability for which lay person is competent to provide etiology or nexus evidence).  Therefore, the claim for entitlement to service connection must be denied.

When all the evidence is assembled VA is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the evidence in this case is against the claim.


ORDER

Entitlement to service connection for a chronic kidney disability is denied.



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


